Citation Nr: 1136906	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection, including dental treatment, for teeth numbers 17, 18, 19, 20, 21, and 22 (to include dental implants).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the RO in Portland, Oregon.  A Board hearing was requested and scheduled in September 2010, and the Veteran requested that his hearing be rescheduled.  He did not report for the Board hearing scheduled in December 2010, and by a letter dated in December 2010, he stated that he chose not to appear for his scheduled hearing pursuant to the advice of his representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran is claiming entitlement to service connection for poor dental care during service, resulting in broken teeth, dental extractions, and placement of a bridge.  He has stated that in 1971, after separation from service, he received dental care from a private dentist, Dr. T., and that this care was authorized and paid for by VA.  He stated that teeth were extracted and a bridge was placed.  Attempts to obtain copies of these private medical records have been unsuccessful.  He now seeks dental implants, to be paid for by VA.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381 (2011).  In some cases dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings - dental and oral conditions), Diagnostic Codes 9900-9916 (2011).  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

The RO certified the Veteran's appeal to the Board in December 2010.  A few days later in December 2010, the Veteran submitted additional argument, and lay and medical evidence, directly to the Board, which is pertinent to the matter on appeal.  

Applicable VA regulations require that pertinent evidence submitted by the appellant and received within 90 days after notification of certification and transfer of records, must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the appellant.  38 C.F.R. § 20.1304(a),(c) (2011).

In March 2011, the Board sent a letter to the Veteran, and asked him if he wanted his case remanded to the Agency of Original Jurisdiction (RO/AMC) for initial AOJ review of the additional evidence, or if he wanted to submit a waiver of initial AOJ review of this evidence.  By a statement dated in May 2011, the Veteran indicated that he wanted his case remanded to the AOJ for review of the additional evidence.  

Consequently, the claim must be remanded, and while on remand, the AOJ must review this evidence and, if the claim remains denied, include such evidence in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue on appeal with consideration of the additional evidence received since the most recent supplemental statement of the case. Specifically, evidence submitted to the Board in December 2010 must be considered.  If a benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


